Citation Nr: 0608700	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
contraction of hepatitis due to VA hospital care.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Oakland RO in May 2003.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This matter was previously before the Board in November 2003, 
when it remanded the appeal for additional action.  The Board 
is satisfied that, to the extent possible, that action is 
complete, so that the Board may now proceed with its 
appellate review of the veteran's claim.

Issue not on appeal

In May 1991, the Board denied the veteran's claim of 
entitlement to service connection for a seizure disorder.  In 
April 2004, the veteran submitted medical evidence that he 
indicated was in support of his claim for service connection 
for seizures, and in January 2005 the veteran referenced the 
issue of entitlement to service connection for seizures.  It 
appears that the veteran is attempting to reopen this claim.  
This issue has not yet been addressed by the RO, and is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].
FINDING OF FACT

The competent medical evidence indicates that the veteran did 
not receive a blood transfusion when he was hospitalized at a 
VA facility, including emergency treatment received in May 
1987, and contraction of hepatitis is unrelated to VA 
treatment.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis due to VA hospital care have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005), are applicable to this appeal.  The VCAA and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA must inform the claimant and the claimant's representative 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain for the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant to the duty to notify, such notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004) (Pelegrini II).  In Pelegrini 
II, 18 Vet. App. at 120-121, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b) 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  Furthermore, 
in what can be considered a fourth element of the requisite 
notice, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim under 38 C.F.R. § 3.159(b).  

The VCAA notice letter in March 2004 notified the veteran of 
the evidence needed to substantiate his claim pursuant to 
38 U.S.C.A. § 1151, and informed him of the evidence that VA 
had obtained and of the evidence which he should submit in 
support of his claim.  The March 2004 letter also advised the 
veteran that VA was responsible for obtaining all relevant 
records from Federal agencies, including VA outpatient 
clinics and the Social Security Administration, but that it 
was his responsibility to make sure that VA received all 
relevant non-VA records.  Additionally, the March 2004 letter 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us."  

VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date and, where notice was 
not mandated at the time of the initial RO decision, it is 
not error to provide remedial notice after such initial 
decision.  Pelegrini II, 18 Vet. App. at 120.  Such is the 
case with the instant appeal.  Review of the record reveals 
that the veteran was initially provided notice of the VCAA in 
March 2004, after the initial adjudication of his 38 U.S.C.A. 
§ 1151 claim in July 1999.  Since the VCAA was not enacted 
until November 2000, furnishing the veteran with VCAA notice 
prior to the July 1999 rating decision was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Importantly, the veteran was provided with VCAA notice 
through the March 2004 VCAA letter, and his claim was 
readjudicated as discussed in the December 2005 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

Timing of the notice, such as in this case, does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the timing-of-notice error was found 
to be sufficiently remedied and cured by subsequent 
provisions of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA).  As 
discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond, and has pointed to no 
prejudice resulting from the timing of the VCAA notice.

Accordingly, the RO's March 2004 letter to the veteran 
satisfied all four elements of notice discussed in Pelegrini 
II.  Additionally, the veteran has not identified any 
pertinent records to be obtained by VA that have not been 
sought to the extent possible.  In light of the foregoing, 
the Board concludes that the veteran was afforded adequate 
notice specific to the instant claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's pertinent medical treatment 
records.  The veteran's representative has argued that the 
Board must acquire any medical quality-assurance records, if 
in existence, for the adjudication of the veteran's claim.  
See the February 2006 Post-Remand Brief.  However, as will be 
discussed, there is no objective medical evidence to confirm 
that the veteran received a blood transfusion while 
hospitalized at a VA facility in May 1987, as he contends in 
relevant part in regard to contracting hepatitis; therefore, 
any medical quality assurance records, to the extent they 
exist, would not be pertinent to the veteran's claim. 

The Board has considered whether a VA medical nexus or 
linkage opinion should be obtained.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  However, inasmuch as 
the veteran has presented no competent medical evidence as to 
the claimed blood transfusion while hospitalized at a VA 
facility, referral for a medical nexus opinion is not 
necessary.  

A medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in not warranted.

The veteran has not identified any additional evidence as 
relevant to the claim on appeal.  In this regard, the veteran 
stated in June 2004 that he had no additional information to 
submit.  The Board finds, therefore, that further assistance 
is not required and that the case is ready for appellate 
review.

Legal requirements and analysis

As applicable to this case, Title 38 of the United States 
Code, § 1151, provides that where a veteran suffers an injury 
or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, and the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
the proximate cause of additional disability was an event 
that was not reasonably foreseeable, compensation shall be 
awarded in the same manner as if such disability were service 
connected.  

Also, 38 C.F.R. § 3.361, effective September 2, 2004, applies 
to claims under 38 U.S.C.A. § 1151 received by VA on or after 
October 1, 1997.  69 Fed. Reg. 46,426 (August 3, 2004), 
provides in pertinent part as follows:  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361 (c)(1).

Stated another way, the requirements for benefits under § 
1151 are threefold: there must be (1) evidence of a current 
disability; (2) evidence of the incurrence or aggravation of 
an injury or disease as the result of VA hospitalization or 
treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

With respect to element (1), the evidence shows that the 
veteran currently has hepatitis.  Accordingly, element (1), 
medical evidence of a current disability, is satisfied.

The essential factual question before the Board is whether 
element (2), incurrence or aggravation of disease or injury 
as a result of VA medical treatment, has been met.  In 
essence, the veteran's sole argument is that he contracted 
hepatitis as a result of a blood transfusion during 
hospitalization at a VA facility in May 1987 when he was 
over-sedated with Thorazine.  (See the May 2003 hearing 
transcript, page 2.)  Review of the record confirms that the 
veteran was transferred to a VA emergency room from the 
psychiatric unit on May 12, 1987 after being over-sedated 
with Thorazine.  The June 1987 hospital summary indicates 
that the veteran was maintained on observation for almost 24 
hours and then returned to the psychiatric unit on May 13, 
1987.  There is no documentation in the June 1987 hospital 
summary of any blood transfusion.  In fact, the competent 
medical evidence of record indicates that the veteran has 
never received a blood transfusion at a VA hospital.  

The claims folder includes a December 1987 VA hospitalization 
note that indicates receipt of a blood transfusion under 
"past medical history."  However, this notation was based 
on the veteran's subjective report of events.  As discussed 
previously, the contemporary VA hospitalization records show 
no evidence of any blood transfusion at a VA facility and 
these records are entitled to greater probative weight.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  In fact, the VA clinician who signed the 
December 1987 report indicated that the veteran's claimed 
blood transfusion was "questionable."  Moreover, the Board 
notes considerable medical evidence delineating the veteran's 
extensive treatment for mental problems, including 
schizophreniform disorder with paranoid features, and his 
long-term history of drug and alcohol abuse.  These reports 
are significant in weighing the evidence to the extent that, 
in July 1987, a VA staff psychologist noted the veteran to be 
a "poor historian."  

To summarize, there is no reliable medical evidence to 
substantiate the veteran's contention that he received a 
blood transfusion while being treated at a VA hospital, 
including emergency treatment received in May 1987.  Such 
factual evidence would be a necessary antecedent to any 
further medical opinion as to element (3) that such 
transfusion caused the veteran's hepatitis.  Element (2) is 
therefore not met and entitlement to compensation under 38 
U.S.C.A. § 1151 cannot be established.  

As to element (3), even assuming without conceding for 
discussion purposes that the veteran had received a blood 
transfusion as he has contended, a November 1987 VA 
outpatient record indicates the veteran's hepatitis was 
questionably secondary to alcohol abuse.  In any event, there 
is no medical opinion evidence linking hepatitis to any VA 
treatment.  Accordingly, element (3) is also not met and any 
lay opinion as to this element would not be competent 
evidence.  See Espiritu v. Derwinski, 2Vet. App. 492 (1992) 
[a lay person cannot offer a competent opinion on a subject 
requiring medical knowledge]; see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In conclusion, for reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  His request for compensation under 38 
U.S.C.A. § 1151 accordingly must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for contraction of 
hepatitis due to VA hospital care is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


